DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 Response to Amendment
	2. The amendments filed 10/05/2021 have been entered, wherein claims 1, 3-4 and 13-19 are cancelled. Accordingly, claims 2, 5-12 and 20 have been examined herein. The previous claim objections have been withdrawn due to applicant’s amendments. 
Claim Objections
3. Claim 8 is objected to because of the following informalities:  
Claim 8, “of said composite body” should read “of said composite [[body]] material”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim language states “leaving diamond particles of said diamond particulate standing proud”. It is not precisely clear what is required of the phrase “standing proud”. Specifically, the required structural and spatial relationship between the recessed surface and the diamond particles is not precisely conveyed by the phrase “standing proud”. 
Claims 2, 5-8, 10-12 and 20 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9, 2, 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garretson (6,551,176) in view of Sung (2010/0261419) and further in view of Duescher (2005/0118939) and Yamaguchi et al. (NPL #1), hereinafter Yamaguchi.
	Regarding claim 9, Garretson teaches a semiconductor wafer handling article (Garretson teaches an end effector (abstract). End effector is disclosed in applicant’s specification as a semiconductor wafer handling article, see paragraph 0035), comprising: 
a surface configured to support a semiconductor wafer (fig. 2a, Garretson’s end effector is capable of supporting a semiconductor wafer), said wafer support surface including a composite material that includes a matrix component (fig. 2a, element 204) and a reinforcement component including diamond particulate distributed throughout said matrix component (fig. 2a, element 202), 
wherein said matrix component has a recessed or relieved surface, leaving diamond particles of said diamond particulate standing proud, such that all wafer contact is with said diamond particles (col. 2, lines 37-44, fig. 2A, shows that the diamonds extend past the matrix material).
In reference to claim 2, selected from the group consisting of vacuum wafer chuck, electrostatic chuck, vacuum wafer table, wafer arm (Garretson teaches an end effector (abstract)), and susceptor.  
In reference to claims 5 and 6, wherein a wafer contact surface of said article comprises a plurality of pins to minimize wafer contact area, where relief of matrix phase 
In reference to claim 7, wherein said diamond particulate has a size of at least about 22 microns, (col. 2, lines 45-49, 22 microns =.866 mils).
Garretson does not explicitly teach wherein said matrix component comprises reaction bonded silicon carbide, and wherein the matrix component is electrical discharge machinable, wherein said reinforcement component further comprises at least one phase other than diamond, wherein said at least one phase other than diamond comprises SiC particulate, wherein said diamond particulate is mixed with said SiC particulate, wherein said at least one phase other than diamond is mixed with said diamond particulate.  
However, Sung teaches a matrix component comprises silicon carbide, (Sung teaches that the substrate or matrix can be made from ceramic, (pp 0034, Sung teaches examples of typical substrate materials include without limitation, metals, metal alloys, ceramics, polymers and mixtures thereof) and ceramic can be made from a silicon carbide, (pp 0036) which can be a reaction bonded silicon carbide, (pp 0042)), wherein said reinforcement component further comprises at least one phase other than diamond, wherein said at least one phase other than diamond comprises SiC particulate, wherein said diamond particulate is mixed with said SiC particulate, wherein said at least one phase other than diamond is mixed with said diamond particulate, (pp 0012 and 0052).

As best understood by the examiner, the silicon carbide as taught by Sung and the silicon carbide of the instant application, although possibly products of different methods of production, are the same end product. The patentability of a product does not depend on its method of production.
Garretson in view of Sung does not explicitly teach wherein the matrix component is electrical discharge machinable.
However, Duescher teaches the property of being electrical discharge machinable, (pp 0246, 0296). 
Additionally, Yamaguchi teaches a method for electric discharge machining SiC and other low conductivity materials (abstract), showing that it is possible to electric discharge machine SiC. 
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Garretson (6,551,176) in view of Sung (2010/0261419) and further in view of Duescher (2005/0118939) and Yamaguchi et al. (NPL #1), hereinafter Yamaguchi, as applied to claims 9 and 2 above, and yet further in view of Henderson (US PGPUB 20050124266).
Regarding claim 20, Garretson in view of Sung and further in view of Duescher and Yamaguchi teaches the claimed invention as rejected above in claim 2. Garretson, as modified, does not teach wherein the diamond particles have flat tops for supporting the semiconductor wafer.
However, Henderson teaches an end effector with contact elements 160 that project from the end effector. Henderson’s contact elements 160 perform in a similar fashion and environment of Garretson’s elements 202. Additionally, Henderson teaches embodiments wherein the contact elements have flat tops (figs. 4b and 4d). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garretson in view of Sung and further in view of Duescher and Yamaguchi to incorporate the teachings of Henderson to provide wherein the diamond particles have flat tops. Doing so would allow the control of 
Garretson in view of Sung and further in view of Duescher and Yamaguchi and yet further in view of Henderson teaches wherein the diamond particles have flat tops for supporting the semiconductor wafer (Garretson in view of Sung and further in view of Duescher and Yamaguchi was further modified to incorporate the teachings of Henderson to provide wherein the diamond particles have flat tops. Additionally, consistent with the interpretation provided in the rejection of claim 9, this same teaching would be capable of supporting the semiconductor wafer).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garretson (6,551,176) in view of Sung (2010/0261419) and further in view of Duescher (2005/0118939) and Yamaguchi et al. (NPL #1), hereinafter Yamaguchi, as applied to claim 9 above, and yet further in view of Gordeev et al. (W099/12866), hereinafter Gordeev.
Regarding claim 8, Garretson in view of Sung and further in view of Duescher and Yamaguchi teaches the claimed invention as rejected above in claim 9. Garretson in view of Sung and further in view of Duescher and Yamaguchi does not teach wherein said diamond particulate makes up at least about 20 vol% of said composite body.  
However, Gordeev teaches wherein said diamond particulate makes up at least about 20 vol% of said composite body (pg. 6, lines 29-31).
.  
Response to Arguments
6. Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
Regarding claim 9, applicant argues the matrix component of the prior art would not be electrical discharge machinable. Particularly, SiC are low electrical conductivity materials and are therefore not electrical discharge machinable (page 4 of the applicant’s remarks). The examiner respectfully disagrees. In the above action, Duescher and Yamaguchi are relied upon to teach the property of being electrical discharge machinable and to show that it is possible to electric discharge machine SiC. See above rejection for more details. 
Applicant argues including reaction bonded silicon carbide in Garretson’s substrate would be contrary to the intended function of the Garretson substrate which is to deflect under pressure (page 5 of the applicant’s remarks). Applicant alleges reaction bonded silicon carbide is a hard, rigid material and including reaction bonded silicon carbide in Garretson’s substrate would prevent the substrate from achieving its purpose of deflecting to reduce the absolute crystal height distribution. The examiner respectfully disagrees. The modification was made to only partially include reaction bonded silicon carbide at a small percent of the total volume of 
Applicant briefly argues that claim 9 is directed to a wafer handling article which has a surface configured to support a semiconductor wafer and it would be improper to use Applicant’s own disclosure as making the invention of claim 9, where the alleged teaching reference relates to an abrasive device for preparing a polishing apparatus among other similar uses, as opposed to a device for supporting a wafer (top of page 7 of applicant’s remarks). The examiner respectfully disagrees. Garretson teaches an end effector. End effector is disclosed in applicant’s specification as a semiconductor wafer handling article, see paragraph 0035. Further, Garretson’s end effector is capable of supporting a semiconductor wafer. See above rejection for more details. 
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723